Title: To James Madison from John Gavino, 29 April 1803
From: Gavino, John
To: Madison, James


					
						No. 119
						Sir
						Gibraltar 29th. April 1803
					
					I have not been honord with any of yours.  As such referr to my last Respects No. 118, advising the 

arrival of two french Ships with Settlers for Lusiana, & that they mentiond two 74 were coming down with 5000 

Polanders for said Place.  Since then some french Ships have gone by from the East.
					The Chesapeake went Home on the 6th: Inst.  On the 7th. the Adams went for Italy with a Convoy of 7 

sail of our Merchant Vessels.
					The Moorish Ship in question proceeded for Tunis the 10th. Inst: her Tripolin Papers were deposited 

by the Empr: agent in my office for 10 Days after she saild, then to be returnd him.  Comodor Morris in the New 

York, with the John Adams and Schor: Enterprize saild the 11th: Inst: for Malta and off Tripoly; I supplied his 

Squadron with about $40.000 against his Bills on the Hone: Secretary of the Navy and Leghorn.
					The Swedish Admiral Cederstrom arrived at Malaga from Tripoly and is now at Tanger, says a Tripolin 

Cruiser was out and Six others almost ready for Sea.  That the Bey had Declared warr against Holland, & his 

Cruisers have orders to carry in all Dutch ships they meet, as the time for admiral De Winters promised Presents 

had Elapsed without their appearing.
					Consul Sir Peter Wyk is gone up to the Emperour, also Alcaid Hashash.  Consul Simpson is anxiouse 

to hear from you, also for the arrival of the Gun Carriages.
					I now transmit you my accot. of Expenditure for last Year to relieve Distressd sick & hurt seamen with 

the Vouchers for same Amounting to $174:77 which with $99:91 amount the former Year sent you 

makes together $274:68 for which have this day Valued on you a 20 days sight to my order, not doubting it will 

meet due honor and noted accordingly.  I have Valued on you as this Consulage from the Cituation of the Place 

not being attached to any of our Ministers abroad.
					Genl. Sir Thomas Trig has arrived to take the Command of this Garrison.  I have the honor to be with 

respect, Sir Your most obedt. and he: Servt.
					
						John Gavino
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
